SANBORN, District Judge
(after stating the facts as above). It ¡is not claimed that the Acanthus leaf (found in all of the ancient art), or any of the single elements used by the patentee in his design, are at all new. What he asserts is that he has gathered together into a unitary and harmonious structure the various features of the old art, including the foliated scroll, in simple, chaste, and modest form, and has thus made use of the inventive faculty.
The St. Louis, Premier, and Shirley were exhibited side by side in the courtroom at the time of the argument. We thought then, and further examination convinces us, that defendant’s radiator does not infringe. There is nearly as much difference between the Shirley and Premier as the Premier and St.. Louis. Both patents may be treated as valid, within narrow limits.
Affirmed.